Cite as: 567 U. S. ____ (2012)           1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
 WILLIAM SMOAK FAIREY, JR., AKA DOAK FAIREY v.

   KENNETH S. TUCKER, SECRETARY, FLORIDA 

     DEPARTMENT OF CORRECTIONS, ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT

              No. 11–7185. Decided June 18, 2012


   The petition for a writ of certiorari is denied.
   JUSTICE SOTOMAYOR, dissenting from denial of certiorari.
   Petitioner William Fairey was tried in absentia and
without counsel on state felony charges. Although Fairey
had not received actual notice of his trial date, the state
court concluded that he had waived his right to be present
when he failed to appear in court on the scheduled trial
date. The State tried Fairey in his absence and, without
having heard any defense, the jury found Fairey guilty.
The court sentenced him to eight years’ imprisonment and
$25,000 in restitution. Fairey sought relief on the ground
that his trial in absentia violated the Sixth and Four-
teenth Amendments. After exhausting state remedies, he
filed a federal petition for writ of habeas corpus. The
District Court denied relief. Both the District Court and
the United States Court of Appeals for the Fourth Circuit
denied a certificate of appealability (COA).
   I believe a COA should have issued; at the very least,
“the issues presented are adequate to deserve encourage-
ment to proceed further.” Miller-El v. Cockrell, 537 U. S.
322, 327 (2003). An accused’s right to be present at his
own trial is among the most fundamental rights our Con-
stitution secures. In view of the importance of the right
involved and the obvious error here, I would grant the
petition for a writ of certiorari and summarily reverse the
judgment below.
2                   FAIREY v. TUCKER

                  SOTOMAYOR, J., dissenting

                              I
   In early 1998, South Carolina served Fairey with an
arrest warrant for obtaining goods and moneys under
false pretenses, a state felony. Fairey was released on his
personal recognizance and the State dismissed the war-
rant. Some time later, Fairey moved from South Carolina
to Sarasota, Florida. In 2001, South Carolina indicted
Fairey for the charge underlying the warrant. Fairey
proceeded pro se and defended himself actively. He filed
motions, sought the discovery of documents, and corre-
sponded with the court. Twice he traveled from Florida to
South Carolina for proceedings.
   In the fall of 2002, Fairey informed the state solicitor
(hereinafter Solicitor) and the trial court of his new ad-
dress in Castiac, California. Several months later, Fairey
moved to quash his indictment. In that submission, he
listed both the California and Florida addresses, the lat-
ter now denoted as a “temporary address.” Record in No.
4:09–cv–01610–RMG (D SC), Doc. 19, p. 160 (Exh. 10).
Fairey explained: “Beginning February 23, I have been
living temporarily in Sarasota, Florida, awaiting my next
[work] assignment and my return to California.” Id., at
171. He attended the hearing on his motion in March, and
there submitted a motion to dismiss and an accompanying
affidavit. Both listed only his Florida address. The trial
court denied Fairey’s motion to quash and sent notice of
its ruling to the Florida address alone. The Solicitor
subsequently sent at least one letter to that address.
Some 15 months later, the trial court denied Fairey’s
motion to dismiss. Notice again was sent only to Florida.
   In June 2004, the Solicitor subpoenaed Fairey to appear
for trial in South Carolina the following month. Although
Fairey’s most recent filing had listed only his Florida
address, and both the trial court and Solicitor most re-
cently had sent correspondence to that address alone, the
Solicitor mailed the subpoena to two different addresses:
                 Cite as: 567 U. S. ____ (2012)            3

                   SOTOMAYOR, J., dissenting

the California address, and a South Carolina address
listed on Fairey’s 1998 personal recognizance bond form.
It is undisputed that Fairey did not receive the subpoena.
Unaware of his trial date, he did not appear at trial. The
State tried him in his absence, and the jury found him
guilty after less than 30 minutes of deliberation.
   When it came time to arrest Fairey, the State had no
trouble locating him in Florida. After he was incarcerated,
Fairey moved for a new trial. The trial court denied the
motion and the South Carolina Court of Appeals affirmed.
The court acknowledged that the Sixth Amendment guar-
antees the right of an accused to be present at every stage
of his trial. 374 S. C. 92, 98–99, 646 S. E. 2d 445, 448
(2007). But the court concluded that Fairey had waived
this right because (1) notice of his trial date was sent to
his California address, which was the “permanent address
for service of notice” in the record; and (2) Fairey had been
warned on his 1998 personal recognizance bond form that
trial would proceed in his absence if he did not attend. Id.,
at 99–103, 646 S. E. 2d, at 448–450. After exhausting his
state remedies, Fairey petitioned the United States Dis-
trict Court for the District of South Carolina for a writ of
habeas corpus. The District Court denied relief, largely
adopting the reasoning of the State Court of Appeals. The
District Court and United States Court of Appeals for the
Fourth Circuit denied a COA. See 441 Fed. Appx. 160
(2011). Fairey, proceeding pro se, petitioned for a writ of
certiorari.
                            II
  It is a basic premise of our justice system that “in a
prosecution for a felony the defendant has the privilege
under the Fourteenth Amendment to be present in his
own person whenever his presence has a relation, reason-
ably substantial, to the fullness of his opportunity to
defend against the charge.” Snyder v. Massachusetts, 291
4                     FAIREY v. TUCKER

                    SOTOMAYOR, J., dissenting

U. S. 97, 105–106 (1934). This longstanding right reflects
the “notion that a fair trial [can] take place only if the
jurors me[e]t the defendant face-to-face and only if those
testifying against the defendant [do] so in his presence.”
Crosby v. United States, 506 U. S. 255, 259 (1993); see also
ibid. (“ ‘It is well settled that . . . at common law the per-
sonal presence of the defendant is essential to a valid trial
and conviction on a charge of felony.’ ” (quoting W. Mikell,
Clark’s Criminal Procedure 492 (2d ed. 1918) (hereinafter
Mikell))); Diaz v. United States, 223 U. S. 442, 455 (1912)
(right to be present is “scarcely less important to the ac-
cused than the right of trial itself ”). Thus in general, “if
[the defendant] is absent [from trial], . . . a conviction will
be set aside.” Crosby, 506 U. S., at 259 (quoting Mikell
492).
   The Court has acknowledged only two exceptions to this
general rule. First, at least in noncapital trials, a defend-
ant may waive his right to be present “ ‘if, after the trial
has begun in his presence, he voluntarily absents him-
self.’ ” Crosby, 506 U. S., at 260 (quoting Diaz, 223 U. S.,
at 455). Second, “a defendant can lose his right to be
present at trial if, after being warned that he will be re-
moved if he continues his disruptive behavior, he never-
theless insists on conducting himself in a manner so
disorderly, disruptive, and disrespectful of the court that
his trial cannot be carried on with him in the courtroom.”
Illinois v. Allen, 397 U. S. 337, 343 (1970). This case, of
course, does not fall within either exception. Rather, the
state court conceived an additional exception, one never
recognized by this Court: waiver on the basis of a defend-
ant’s actions prior to the start of trial. And the state court
went on to conclude that Fairey’s actions established such
waiver on the basis of two facts: the Solicitor mailed
a subpoena to Fairey’s California address and Fairey
acknowledged in his 1998 personal recognizance bond
form that trial could proceed in his absence if he failed to
                  Cite as: 567 U. S. ____ (2012)            5

                   SOTOMAYOR, J., dissenting

attend.
   Whether the Constitution permits the trial in absentia
of a defendant who is not present at the start of trial is a
serious question. It is one we expressly left open in Crosby,
though not without noting that there are good reasons
for distinguishing in this context between a defendant who
was present at the start of trial and one who was not
present at all. We observed that “the defendant’s initial
presence serves to assure that any waiver [of the right to
be present] is indeed knowing.” 506 U. S., at 261–262.
And we noted that “the costs of suspending a proceeding
already under way will be greater than the cost of post-
poning a trial not yet begun,” and so “[i]f a clear line is to
be drawn marking the point at which the costs of delay are
likely to outweigh the interests of the defendant and
society in having the defendant present, the commence-
ment of trial is at least a plausible place at which to draw
that line.” Id., at 261.
   Even assuming that a waiver of the right to be present
at trial could ever be found when the defendant was not
initially present, the facts here do not remotely demon-
strate such a waiver. Our cases clearly establish that
“waiver is the intentional relinquishment or abandonment
of a known right.” United States v. Olano, 507 U. S. 725,
733 (1993) (internal quotation marks omitted). A defend-
ant’s waiver of a fundamental constitutional right is not to
be lightly presumed; rather, a court must “indulge every
reasonable presumption against waiver of fundamental
constitutional rights.” Carnley v. Cochran, 369 U. S. 506,
514 (1962) (internal quotation marks omitted). It was not
reasonable for the state court to conclude that Fairey
intentionally abandoned his right to be present.
   As a pro se litigant, Fairey represented himself actively
in pretrial proceedings; he made two interstate trips to do
so and demonstrated every intention of mounting a vigor-
ous defense at trial. To be sure, he did not appear in court
6                    FAIREY v. TUCKER

                   SOTOMAYOR, J., dissenting

on his scheduled trial date. And he was informed on his
bail recognizance form that trial could proceed in his ab-
sence if he was not present. But the form did not specify
his trial date, and Fairey had no knowledge of that date
as he did not receive the Solicitor’s notice, which was sent
to California and not to Fairey’s most recent address in
Florida. There is no suggestion, moreover, that Fairey
was derelict in his duty to monitor the docket or to keep
the State informed of his whereabouts. His most recent
motion to the court provided only his Florida address. An
affidavit submitted two weeks earlier stated that he was
presently living in Florida. And Fairey had been contacted
at his Florida address by both the Solicitor and court
after that date. Until he informed the court that he had
returned to California or moved elsewhere, he was justi-
fied in believing the State would continue to contact him
at his Florida address. In short, while Fairey failed to
appear in court on the date of his scheduled trial, his
failure to do so was wholly inadvertent. Consequently, his
absence does not demonstrate the intent necessary to
establish waiver under our established case law.
   I believe a COA should have issued and that our inter-
vention is warranted. A trial conducted without actual
notice to a defendant and in his absence makes a mockery
of fair process and the constitutional right to be present at
trial. That is particularly true where, as here, the defend-
ant participated actively in his defense and kept the State
informed of his whereabouts. I would grant the petition
and summarily reverse the judgment below.